DISSENTING OPINION
SWAN, Associate Justice,

dissenting.

In a democracy, a constitution is the paramount organizing document for a governmental structure. Therefore, the selecting of representatives to *341write the constitution of the Virgin Islands is an auspicious occasion of the utmost importance. Because of the Joint Board of Election’s egregious statutory violations and callous disregard of our election laws, which were pervasive and extreme, and which caused the special election to be conducted with an illegal ballot that disenfranchised every voter in the St. Thomas-St. John District participating in that election, I dissent.
I find that the issue of laches, which I will address later in the opinion, is a minor issue, pertaining only to one citizen, Harry Daniel. Even if Daniel is denied a delegate seat to the constitutional convention, the larger and more vexatious issue, which affects all voters in the St. Thomas-St. John District, as well as the legality of the election, will remain unresolved. As will become evident, the Joint Board of Elections’ legal missteps have plunged the entire election process in the District into an abyss of illegality, which can only be rescued by a new election in the St. Thomas/St. John District.
I. FACTS AND PROCEDURAL HISTORY
This matter emanated from the special elections (the “election” or “special election”) held in the United States Virgin Islands on June 12, 2007 to elect delegates for the Fifth Constitutional Convention (the “Convention”). The controversy relates only to the sitting of candidates in the St. Thomas/St. John District. Harry Daniel (“Appellee” or “Daniel”), is a resident of St. John, United States Virgin Islands, a Virgin Islands voter, and a candidate for a seat in the special elections for delegates to the convention. Aggrieved that he was an unsuccessful candidate to the Convention, Daniel filed suit against the Joint Boards of Elections (the “Joint Board”), the St. Thomas-St. John Board of Elections (the “Board”) and John Abramson, Jr. (“Abramson”), the Supervisor of Elections, (jointly, the “Appellants”). The special election was held pursuant to Act No. 6688 (2004 VI. Sess. Laws 191) (“Act No. 6688” or the “Act”).
In preparation for the June 12th, 2007 election of delegates to the constitutional convention, Appellants developed a ballot that listed all the St. Thomas-St. John candidates for district delegate in a single slate irrespective of the candidates’ island of residency on either St. Thomas or St. John. The original ballot, a copy of which was entered into evidence by the trial court, instructed voters to select no more than thirteen (13) candidates, including no fewer than two candidates from the island of St. John. J.A. 84. This ballot was available for review by the candidates for *342delegate to the convention. The ballot’s language followed Section 1(d), subsection (2) of Act No. 6688 which explicitly provides in unambiguous language that:
Thirteen delegates shall be elected from the district of St. Thomas-St. John, who shall be residents of either St. Thomas or St. John, provided that not fewer than two delegates shall be residents of St. John. (Emphasis supplied).
However, at a June 2nd, 2007 emergency meeting, and concerned about issues of ballot design, the Joint Board approved revisions to the ballot for the June 12th, 2007 special election. The meeting was attended by seven (7) members of the Joint Board who unanimously approved a single motion to make changes to both the at-large delegates’ section of the ballot and the St. Thomas-St. John section of the ballot.
In the St. Thomas-St. John section of the revised ballot approved by the Joint Board, the candidates were segmented into two sections. Forty four (44) candidates, who are residents of St. Thomas, were listed in one section, with instructions to the voters to select no more than eleven (11) candidates. Similarly, the five (5) candidates, who are residents of St. John, were listed in another section of the ballot, with instructions to the voters to “select no more than 2” candidates. Thereafter, copies of the revised ballot were publicized in the mass media, but not forwarded to the individual candidates.
After the June 12 special election, the Board determined that Daniel received one thousand, seven hundred and fifty-three (1,753) votes. This amount of votes placed Daniel third among the St. John candidates, but eighth (8th) among the combined forty nine (49) candidates on both islands. The Board approved the two (2) candidates from St. John with the most votes from among the five (5) St. John candidates. The Board likewise approved the eleven (11) candidates from St. Thomas with the most votes for delegate. The day following the special election, Daniel discovered through the news media that the Board had determined that he was an unsuccessful candidate for the convention, because only two candidates can be elected from the island of St. John.
On June 15th, 2007, Daniel filed a complaint with Abramson, challenging the results of the election. Daniel’s complaint was denied by the Board on July 10th, 2007. Daniel’s administrative appeal of the *343Board’s denial of his complaint was likewise denied by the Joint Board on July 19, 2007.
On the same day, July 19th, 2007, Daniel filed a verified complaint against the Joint Board, the District Board, and Abramson, seeking inter alia a declaratory judgment, declaring him a winner in the special election of June 12, 2007, or alternatively, a declaratory judgment declaring the results of the special election for St. Thomas-St. John “null and void as being contrary to law.” Because Daniel urged the trial court to declare the election “null and void and contrary to law”, it is crucial that an examination be made to ascertain whether the applicable election laws were violated.
On July 20, 2007, the Superior Court granted a temporary restraining order against the swearing in of successful delegates to the convention. After a trial on July 27, 2007, the trial court entered its memorandum opinion and order (“order” or “trial court’s order”). The trial court’s August 13th, 2007 order granted Daniel’s motion for mandamus relief. The trial court also ordered, inter alia, that (1) “pursuant to Act No. 6688 [Appellants] shall immediately certify the successful candidates for delegate to the Fifth Constitutional Convention according to the number of votes they received in the June 12 special election, without placing any upper limit on the number of St. John resident delegates”, (2) “that [Appellants] shall swear in, or cause to be sworn in, these delegates forthwith, so that the Fifth Constitutional Convention may be convened as soon as possible”, and (3) “[Daniel’s] motion for preliminary injunction and declaratory judgment is DENIED as moot.” Id. at 16.
On August 20, 2007, Appellants filed a notice of expedited appeal. On August 27th, 2007, Daniel filed a notice of cross appeal. On August 28th, 2007, this Court denied Daniel’s motion to dismiss this appeal.
II. DISCUSSION
The Violations of the Election Law are Pervasive. Therefore, the Election Results are Void.
The predominant issue in this case is not about laches and its applicability to Daniel. Rather, the paramount issue is the Joint Board’s several violations of Virgin Islands’ statutory laws, causing the election to be illegal, while simultaneously disenfranchising all voters in the St. Thomas and St. John District. Additionally, the Joint Board’s collective *344violations of the statutory laws nullified not only the election but also the intent and will of the voters, whose interest is preeminent in any election.
The Supervisor of Election is the Sole Authority under Act No. 6688 for Prescribing Ballots for the Special Election
The Joint Board’s first violation commenced with it disregarding Act No. 6688’s Section 1(g), which authorizes the special election to choose delegates to the Convention. Section 1(g) by stating that l‘[t]heform of the special election ballot shall be prescribed by the Supervisor of Elections', except that neither political party symbols nor political party designations may appear on any ballot.” (Emphasis supplied).
The starting point for interpreting a statute is a determination of whether the statute’s language plainly and unambiguously expresses its meaning. See Massachusetts v. EPA, 549 U.S. 497, 127 S. Ct. 1438, 1460, 167 L. Ed. 2d 248 (2007) (“[t]he statutory text forecloses [another] reading . . . [where] [t]he statute is unambiguous.”); Arlington Cent. Sch. Dist. Bd. of Educ. v. Murphy, 548 U.S. 291, 126 S. Ct. 2455, 2459, 165 L. Ed. 2d 526 (2006) (“[w]hen the statutory language is plain, the sole function of the courts at least where the disposition required by the text is not absurd is to enforce it according to its terms.”) (internal citations and quotation marks omitted); Dobrek v. Phelan, 419 F.3d 259, 263 (3d Cir. 2005); Rosenberg v. XM Ventures, 274 F.3d 137, 141 (3d Cir. 2001). Where the language of a statute is clear and unambiguous, there is no need to resort to any other tenet of statutory interpretation. See, e.g., Massachusetts, 127 S. Ct. at 1460.
There is nothing incomprehensible about the language in Section 1(g). Essentially, neither the Joint Board nor the Board had any authority to design the ballot for the special election. The authority to design or prescribe a ballot was consigned solely to the Supervisor of Elections. By designing the ballot at its June 2nd, 2007 meeting, the Joint Board unequivocally violated Act No. 6688 when it usurped a clear mandate by the Legislature, which mandate entrusted to the Supervisor of Election the sole authority to design the ballots for this special election. By a commonsensical reading of the statute, it is irrefutable that neither the Joint Board nor the Board was ever empowered or authorized to design a ballot for the special election. Importantly, the Supervisor did not attend the June 2nd Joint Board meeting.
*345To buttress the Act’s provisions and make indisputably clear that Act No. 6688 supersedes all other similar election laws to the contrary, such as the current 18 V.I.C. § 4511,1 the Act further instructs in Section 1(h), titled “Conduct of special election” that: “(1) Except as otherwise provided in the Act, the special election shall be governed by the election laws of the Virgin Islands, as provided under title 18 Virgin Islands Code, and all penalties provided by law shall apply to the special election.” (Emphasis added). Therefore, Act No. 6688 supersedes 18 V.I.C § 451 and makes illegal the Joint Board’s act of designing the ballot for the special election. See Murphy, 126 S. Ct. at 2459 (“[w]e have ‘stated time and again that courts must presume that a legislature says in a statute what it means and means in a statute what it says there.’”) (quoting Connecticut Nat. Bank v. Germain, 503 U.S. 249, 253-254, 112 S. Ct. 1146, 117 L. Ed. 2d 391 (1992)). See also, Krauss v. Board of Election Commissioners of the City of Chicago, 287 Ill. App. 3d 981, 681 N.E.2d 514, 516, 224 Ill. Dec. 199 (1997) (“[w]hen a special statute dictates the form of the ballot, there must be substantial compliance with the special statutory mandate or the election is void.”). No where in Act No. 6688 does the law confer any role upon the Board or upon the Joint Board or empower or authorize either Board to create, design or configure a ballot for the special election.
Significantly, the person charged with prescribing the ballot, the Supervisor of Elections or Abramson, vehemently and vociferously took exception to the Board’s illegal meeting. Abramson testified that he informed the Board members, both orally and in writing, that the Board’s design of the ballot to be used in the June 12th, 2007 special election was done at an illegal meeting of the Joint Board. Tr. at 124-127. Abramson further testified that he also informed the Joint Board members that the Joint Board’s action was taken without a quorum. However, the Joint Board’s members callously ignored the advice from a reputable source, who is conversant with the administration of the Territory’s Election *346Laws, and proceeded precipitously on an illegal course of conduct.2 Abramson is a sixteen-year veteran employee of the Election System of the Virgin Islands. Had the Board allowed the Supervisor to do his job of *347ballot design, the voters would have received a legal ballot. Abramson informed the members of the Board of the illegality of their actions. Tr. 125. At that time, Abramson testified that there was enough time before the date of the election to change the ballots. See Tr. at 173.
Apparently, Abramson was unaware that Act No. 6688, promulgated only for the special election, gave him the sole authority to prescribe or to design the ballot. Despite his mistake, it is abundantly clear that Abramson disagreed with the Joint Board’s members’ belief that they had the authority at the meeting to design the ballot for the special election. Therefore, I conclude that Abramson, according to the trial transcript, never agreed or acquiesced in the Joint Board’s illegal action of designing the ballot.
Even if the Joint Board eschewed the advice of Abramson, the Joint Board’s members received notice that they had done something untoward. Unfortunately, even after being informed of the mistake, the Joint Board members did not believe that their mistake merited revisiting the issue by way of a special meeting to ascertain whether the Joint Board had the authority to design the ballot and to rectify the Joint Board’s blatant violation of Act No. 6688.
The Joint Board Changed the Ballot without a Quorum
The second violation of law accrued when the Joint Board held a Joint Board meeting on June 2nd, 2007, and designed the ballots, at a meeting that was illegal for conducting business, because the meeting lacked a quorum of eight (8) members.
Title 18 V.I.C. 47 (13) provides that a quorum of the Joint Board is a majority of the members of that board. This number is eight (8). However, only seven (7) members of the Joint Board were present at the meeting to adopt the ballot used in the June 12 special election. The Joint Board *348attempted to argue that the Joint Board met only to discuss the at-large seats, and that there was a quorum of four members for the Board to conduct business for the St. Thomas/St. John District, including to revise the ballots for that District. This argument is blatantly disingenuous. The minutes of the June 2nd, 2007 meeting confirm that it was a meeting of the Joint Board that was called and attended by members of the Joint Board. If the meeting was not a Joint Board meeting, but a meeting of only the St. Thomas-St. John District Board, why was it necessary to have members of the St. Croix Board of Elections, namely, Ana L. Davila, Jacqueline J. Heyliger and Dodson James, present and voting at the meeting on the ballot design change for the St. Thomas-St. John District? The ballot design was changed to reflect a maximum of eleven (11) delegates from St. Thomas and two (2) delegates from St. John.
The Joint Board’s argument borders on mendacity. On Page 51 of the Joint Appendix is a document, admitted into evidence by the trial court, titled “Motion Roll Call Sheet” of “Meeting of the Joint Boards of Elections Held on 6-02-07” and concerns “motion [to] change ballot. ..” and mentions “11 residence [sic] and two residence [sic] of St. John.” J.A. at 51. At the bottom of the page, there is a statement “to direct the Supervisor to comply with the wishes of [the] Joint Board”. Id. The document reflects that only seven members were present. Additionally, in a June 2nd, 2007 letter, which was part of the trial record, Collette White-Amaro, Secretary of the Joint Board, wrote to the Supervisor of Elections. Her letter is unmistakably clear that,
[a]t an emergency meeting of the Joint Board of Elections held on June 2,2007, at the Election System’s Office on each Island, a quorum being present; the Board voted on a seven to zero (7 to 0) vote that the existing special election ballot should be amended as follows ... the St. Thomas-St. John district ballot should now reflect that each voter can and should be allowed to vote only for a maximum of eleven residents of St. Thomas, and for a maximum of two residents from the island of St. John.
J.A. at 86.
No legitimate business can be conducted by the Joint Board without a statutory quorum. Because the Joint Board is a fourteen (14) member board, a majority of its members, or a quorum, is eight (8) members. *349Therefore, the Board’s action of changing the original ballot at a meeting which lacks a quorum is illegal.
In the Meeting without a Quorum the Joint Board Created Two Districts
The third violation of law is the Board’s splitting of the ballot for the St. Thomas-St. John District to create two columns of candidates instead of one column, as mandated by Act No. 6688. Section 1(d) provides that “[t]he Constitutional Convention shall be comprised of 30 delegates, who shall be elected from the legislative district of the Virgin Islands, as established in title 2, Section 101, Virgin Islands Code.” Specifically, Section 1(d)(2) of Act No. 6688 mandates that “thirteen delegates shall be elected from the district of St. Thomas-St. John.” For the ballot to be legal, it must reflect a single district and not two (2) districts, one for St. Thomas and another for St. John.
The revised ballots separated the St. Thomas-St. John District candidates into two segments, one segment listed all of the candidates from St. Thomas with instructions to the voters to select no more than eleven (11), and the other segment listed all of the candidates from St. John with instructions to “select no more than 2” out of the five (5) candidates. This configuration of the ballot is flagrantly incongruous with Act No. 6688’s provision of a “one district” concept. Therefore, the ballot is an illegal ballot.
The Ballot Disenfranchised the Voters in the St. Thomas-St. John District
The fourth violation of the law is the most outrageous and directly disenfranchised all voters in the St. Thomas-St. John District. The ballot is inconsistent with the unequivocal and definitive language of Act No. 6688. There is nothing intricate, perplexing or incomprehensible about the simple and clear language of the Act. Section (l)(d)(2) expressly states: “.... provided that not fewer than two (2) delegates shall be residents of St. John . . .” This unambiguous language means at least two (2) delegates must be from St. John, and that legally, the voters in the District can vote for more than two delegates from St. John. The Joint Board inexplicably interpreted “not fewer than two delegates” to mean “not more than two delegates,” which is an enormous difference, and erroneously so informed the voters in the District.
*350Even more egregious is that the instructions on the ballot prevented and foreclosed voters in the St. Thomas-St. John District from voting for three or four or five candidates of their choice who are residents of St. John, in blatant violation of Act No. 6688. The ballot likewise precluded or foreclosed some voters in the St. Thomas-St. John District from voting for more than two (2) candidates who are residents of St. John in violation of Act No. 6688. All voters were precluded from voting for thirteen (13) write-in candidates who are residents of St. John. In his testimony, Abramson testified that if a voter failed to follow the erroneous instructions on the ballot, the voting machine would not have allowed any voting inconsistent with the illegal instructions. Accordingly, unlike irregularities affecting the results from a single polling place, the illegal instructions on the illegal ballot were pervasive and affected the entire election at all polling places and affected every voter in this District. Essentially, the ballot used in this district is an illegal ballot and violated the clear intent, purpose and language of Act No. 6688. The unavoidable conclusion is that the election in the St. Thomas-St. John District was conducted with an illegal ballot; therefore, the election must be illegal. Illegality can only beget illegality.
The Joint Board’s unauthorized effort to create a ballot is disastrous and replete with errors. Because of the illegal ballot, the voters were not only disenfranchised, but they were deprived of, and precluded from, exercising their lawful options. The following are lawful options from which the voters were precluded from exercising. These options are not mutually exclusive and are only some of the possible options that were available to all voters in the District:
a. Voting for three (3) delegates who are residents of St. John and ten (10) or less delegates from St. Thomas.
b. Voting for four (4) delegates who are residents of St. John and nine (9) or less delegates from St. Thomas.
c. Voting for five (5) delegates who are residents of St. John and eight (8) delegates or less from St. Thomas.
d. Voting by write in ballots for all thirteen (13) delegates who are residents of St. John.
e. Voting by write-in ballots for 3, 4, 5, 6, 7, or 8 delegates, not exceeding thirteen (13), all of whom are residents of St. John.
f. All voting options of any mathematical number of delegates from both St. Thomas and St. John on the ballots or write-in bal*351lots not exceeding thirteen delegates. Moreover, had the voter been given instructions consistent with Act No. 6680, their options would be innumerable, including a combination of write-in candidates on both islands in conjunction with the candidates on the ballot.
It must not go unnoticed that the illegal ballot punished those voters who voted in a manner consistent with the law, because the voting machines did not register those voters’ legal votes. The voting machines were programmed to reject or preclude the voters’ selection of candidates, even though the selections would have been legal.
The Integrity of the Electoral Process is at Issue
The result of the election is that the thirteen (13) delegates to the Constitutional Convention from the St. Thomas-St. John District were elected by an illegal ballot or a ballot grossly inconsistent with Act No. 6688. The election cast a long sinister cloud over the legitimacy of thirteen (13) delegates to the convention. An illegal ballot can only beget an illegal election. The illegality in this case cannot be cured, nor can any action rectify the deficiencies, in the absence of a new election. As the Virgin Islands marches unrelentingly towards greater self governance, there is no comfort or solace in knowing that thirteen (13) delegates elected to write our constitution were selected by illegal ballots.
The legitimacy of thirteen (13) delegates is questionable, because of several lawful options the ballot foreclosed the voters from exercising when choosing the delegates. This case is a classical example of trampling upon the voters’ rights. The Territory deserves better than the debacle, emanating from the selection of delegates in the St. Thomas-St. John District. In Bryan v. Todman, 1993 U.S. Dist. LEXIS 21461 at *21 (D.V.I. 1993), Judge Thomas K. Moore warned:
... compliance with these statutory [election] provisions is not at the discretion of the election officials. The record is replete with evidence illustrating the rather “laissez faire” approach of the Joint Board of Elections to the statutory mandate. Both the Joint Board of Elections and the Supervisor of Elections have a statutory duty to conduct elections in accordance with the statutory mandate. This appellant failed to present evidence of a clear and convincing nature that the integrity *352of the electoral process was affected by the numerous irregularities. We recognize, however, that such irregularities may, under other circumstances, result in subverting the free expression of the voters’ will. Because of this concern, continued disregard of any statutory directives by the Joint Board of Elections will receive the closest scrutiny.
But for the Pervasive Irregularities it is Reasonably Certain that the Results of the Special Election would have been Different
This is a case where pervasive irregularities have subverted the voters’ will. But for the Joint Board’s illegal ballot, it is reasonably certain that the results of the election would have been different. Five thousand, eight hundred and ninety seven (5,897) votes were cast in the St. Thomas-St. John District in the special election, and the number of votes separating winners from losers was close. Importantly, the difference in the votes between each of the top twenty (20) candidates from the next candidate immediately below each of the twenty (20) candidates, was less than four hundred (400) votes. In only one case, the difference was as high as 385 votes. In all other cases among the St. Thomas-St. John District candidates, the differences between candidates were less than 300 votes.
For example, the candidate with the highest vote in the elections received 2625 votes. The candidate following him received eighty one (81) votes less, or 2544 votes. The next candidate followed with 2159 votes, or 385 less votes. In scrutinizing the voting results for only the St. Thomas delegates, the conclusion is that only 131 votes separate the 11th place candidate in St. Thomas from the 10th place candidate, and a paltry 22 votes separate the 11th place candidate from the 12th place candidate. This means that the design of the ballot adversely affected the results of the election when the ballot’s instructions restricted the voters’ ability to exercise their full voting options. A further review of the election results for the St. Thomas candidates reveals that the 13th place candidate is separated by a miniscule 8 votes from the 12th place candidate, and only 46 votes from the 14th place candidate. Continuing with the St. Thomas candidates, there are only 19 votes that separate the 16th place candidate from the 15th place candidate, and 30 votes separate the 16th place candidate from the 17th place candidate in the St. Thomas-St. John District. A cursory review of the voting results among the top eighteen (18) vote getters on St. Thomas further buttresses the above statements.
*353St. Thomas Candidates Number of Votes Rank by Vote
Myron D. Jackson 2625 1st
Charles W. Turnbull 2544 2nd
Lawrence “Larry” Sewer 2159 3rd
Lois Hassell-Habtes 2143 4th
Clement “Cain” Magras 2073 5th
Stedmann Hodge, Jr. 1790 6th
Thomas K. Moore 1748 7th
Atty. Francis Jackson 1710 8th
Wilma Marsh Monsanto 1537 9th
Mr. Mario A. Francis 1528 10th
Lisa Williams 1397 11th
Loma A.C. Thomas 1375 12th
Rochelle M. Comeiro 1367 13th
Tom Bolt 1321 14th
Mark Hodge 1301 15th
Carolyn Hermon-Percell 1252 16 th
Whitman T. Browne 1252 17th
Merle Fenton 1196 18 th
Considering that the ballot affects all votes that were cast in the District, and no more than four hundred and nine (409) votes separated the bottom four winners from the four top losers from St. Thomas, all of whom were vying for eleven (11) seats, had a legal ballot been utilized, there could have been a scenario where some winners would have been losers and some losers could have been winners. The following table illustrates that closeness of the election results, concerning the last four winners and the top four losers from St. Thomas.
St. Thomas Candidates Number of Votes Rank by Vote
Atty. Francis Jackson 1710 8th
Wilma Marsh Monsanto 1537 9th
Mr. Mario A. Francis 1528 10th
Lisa Williams 1397 11th
Loma A.C. Thomas 1375 12th
*354St. Thomas Candidates Number of Votes Rank by Vote
Rochelle M. Comeiro 1367 13 th
Tom Bolt_ 1321 14th
Mark Hodge_ 1301 15th
The conclusion is inescapable that, had the ballot not unlawfully restricted the voters’ choices, a different slate of winners and losers would have emerged. This result calls for a new election. See Marks v. Stinson, 19 F.3d 873, 889 (3d Cir. 1994) (to protect the integrity of the electoral process a new election is required if it is not feasible to establish the winners of an election).
A New Election is Inevitable under these Facts
In Boardman v. Esteva, 323 So. 2d 259, 262-263 (Fla. 1975), the Florida Supreme Court expounded its standard for reviewing election results, which is often quoted by courts, including courts in this jurisdiction:
At issue is whether the absentee voting law requires absolute strict compliance with all its provisions, or whether substantial compliance is sufficient to give validity to the ballot.
We first take note that the real parties in interest here, not in the legal sense but in realistic terms, are the voters. They are possessed of the ultimate interest and it is they whom we must give primary consideration. The contestants have direct interests certainly, but the office they seek is one of high public service and of utmost importance to the people, thus subordinating their interests to that of the people. Ours is a government of, by and for the people. Our federal and state constitutions guarantee the right of the people to take an active part in the process of that government, which for most of our citizens means participation via the election process. The right to vote is the right to participate; it is also the right to speak, but more importantly the right to be heard.
Boardman v. Esteva, 323 So. 2d at 262-263; see Goodwin v. The St. Thomas-St. John Board of Elections and John Abramson, 43 VI. 89, 98 (2000) (adopting and quoting id.).
*355Subsequently, in Beckstrom v. Volusia County Canvassing Board, 707 So. 2d 720, 725 (Fla. 1998) (also quoting Boardman), the Florida Supreme Court emphasized: “[w]e stress, however, that we are not holding that a court lacks authority to void an election if the court has found substantial unintentional failure to comply with statutory election procedures.” In Beckstrom, another absentee voting case, the court explained that a court may invalidate an election due to unintentional wrongdoing where there was substantial non-compliance with election statutes regarding the ballot, and (2) that the non-compliance has resulted in reasonable doubt that the election reflected the will of the voters. Id. “By unintentional wrongdoing,” the Florida Supreme Court wrote, “we mean noncompliance with statutorily mandated election procedures in situations in which the noncompliance results from . . . lack of care, or, as we find occurred in this election, the election officials’ erroneous understanding of the statutory requirements.” Id. For the judiciary to perform its role in a constitutional democracy, courts must safeguard the integrity of the electoral process and must flush out elections that frustrate the peoples’ expression.
I am dismayed and flabbergasted by the testimony of a Joint Board member who attempted to justify the Joint Board’s action. The member averred that the Board took the action it did in order to eliminate some inexplicable but perceived confusion with the original ballot. The member’s testimony engendered unadulterated temerity and audacity. To be polite, I conclude that the only confusion in the illegal fiasco was the confusion concocted and generated by the Joint Board at the June 2nd, 2007 meeting.
The search for the validity of a ballot is the determination of the voter’s intent. See, e.g., Mcintyre v. Wick, 1996 SD 147, 558 N.W.2d 347, 359 (1996); In re McDonough, 149 N.H. 105, 112, 816 A.2d 1022, 1028 (2003). Because the voter’s intent is encapsulated in the ballot, the ballot is the kernel of our democratic system. A state may control the form and content of ballots as long as the right of franchise of the people is not destroyed. See, e.g., Bachrach v. Secretary of Com., 382 Mass. 268, 275, 415 N.E.2d 832, 835 (1981).
Virgin Islands Courts deciding election challenges reflect that invalidating an election should be rare and for the most compelling reasons. In Bryan v. Todman, 28 V.I. 42, 45, 52 (Terr. Ct. 1992), the court explained:
*356“No court should invalidate an election and order a new one unless where there is a finding of fraud or deprivation of rights which would implicate the constitution of the United States, unless there is a clear statutory provision requiring it, or unless violations of the statutory scheme were pervasive enough to affect or change the result of the election. (Citations omitted) (emphases added).
Therefore, even in the absence of gross negligence (which does exist here) or fraud, an election marred by pervasive irregularities that affect the outcome of the election should not stand. See Beckstrom v. Volusia County Canvassing Board, 707 So. 2d 720 (Fla. 1998); See also, Fouts v. Bolay, 795 So. 2d 1116 (Fla. Dist. Ct. App. 5th Dist. 2001).
Because the Joint Board’s pervasive violations of our election laws deprived the voters of their ability to choose candidates of their choice, no interpretation of law can make this election legal. “Even in the absence of fraud, where it was not feasible to establish who would have won a properly conducted election, a new election was appropriate to restore the integrity of the electoral process.” Marks v. Stinson, 19 F.3d 873, 889 (3d Cir. 1994).
There is no other adequate remedy but to invalidate the election in the St. Thomas-St. John District and hold a new election. To invalidate an election, it must be proven by the complaining party that there was substantial non-compliance with election statutes regarding the ballot, and that this has resulted in reasonable doubt that the election reflected the will of the voters. See Beckstrom, 707 So. 2d at 725. The evidence of non-compliance with Act No. 6688 is overwhelming. Additionally, there is immense doubt whether the election reflected the will of the voters in the St. Thomas-St. John District. Obviously, the irregularities in the election affected the result of the election; therefore, the standard for setting aside an election has been met.
Provisions of election laws are mandatory, not directory, even after an election where statutory violations destroy the voters’ will. See, e.g., DeLeGal v. Burch, 273 Ga. App. 825, 829, 616 S.E.2d 485, 489 (2005) (violations that “obstruct the free and intelligent casting of the vote, or the ascertainment of the result” are not cured by the election); Floridians Against Expanded Gambling v. Floridians for a Level Playing Field, 945 So. 2d 553, 565 (Fla. App. 1 Dist. 2006) (“a fallacious ballot language may be challenged and may be challenged after the election.”) (Kahn, J., *357concurring in part and dissenting in part). Similarly, pervasive irregularities that obstruct the will of the voters cannot be substantial compliance with electoral law, especially where the design of the ballot ensures that the winners of an election cannot be ascertained. See Bauer v. Souto, 277 Conn. 829, 841, 896 A.2d 90, 97 (2006) (election invalidated where voting machine was defective and new election ordered because “[u]nder the circumstances of this case and this flawed election, only the first option [a new citywide election with all candidates participating] is consistent with the nature of elections in general and of this election in particular, as well as the democratic process.”).
III. THE DOCTRINE OF LACHES DOES NOT APPLY BECAUSE THE TRIAL COURT MADE NO FINDINGS OF FACT REGARDING THE REQUISITE PREJUDICE
The Doctrine of Laches Applies where both Unreasonable Delay and Prejudice Resulting from the Delay are Present
The parties agree on the definition of laches. “The doctrine of laches focuses on one side’s inaction and the other’s legitimate reliance to bar long-dormant claims for equitable relief.” City of Sherrill, N.Y. v. Oneida Indian Nation of New York, 544 U.S. 197, 199-200, 125 S. Ct. 1478, 161 L. Ed. 2d 386 (2005) (referencing Badger v. Badger, 69 U.S. 87, 93, 17 L. Ed. 836 (1864)) (emphasis added); see generally, 27A Am. Jur. 2d Equity § 158 (1996 & 2007 update) (“[a]s a general rule, two elements are necessary to a finding of laches: (1) delay by a party in asserting a known right or claim, or, stated otherwise, lack of diligence, lapse of time, or failure timely to assert such right or claim; and (2) prejudice, injury, harm, hardship, damage, disadvantage, unfairness, injustice, inequity, or change of position, circumstances, or condition, that is caused by or results from the delay.”) (Citations omitted) (emphasis supplied).
There was No Finding of Prejudice Resulting from Daniel’s Delay
“Prejudice” involves a change in position or some detrimental reliance. Township of Piscataway v. Duke Energy, 488 F.3d 203, 214 (3d Cir. 2007) (“. . . the changing conditions of either or both parties during the delay” also must be considered) (internal quotation and citation omitted); see In re Mushroom Transp. Co., Inc., 382 F.3d 325, 337 (3d Cir. 2004) (“[t]o establish prejudice, the party raising laches must demonstrate that the *358delay caused a disadvantage in asserting and establishing a claimed right or defense; the mere loss of what one would have otherwise kept does not establish prejudice”) (emphasis added). Even harsh consequences do not amount to prejudice, absent detrimental reliance. A trial court must make a factual record to determine the length of the delay, reasons for the delay, and how that delay changed a party’s position. Duke Energy, 488 F.3d at 214.
Even in the election law context, where challenges must be effected expeditiously, courts have not yet dispensed with the required prejudice in laches jurisprudence.3 In this case, unlike any other election case involving laches cited by the trial court, Abramson, the Supervisor of Elections, testified that the design ballot was contrary to law, Tr. at 122, that he informed members of the Board and Joint Board of the ballot’s non-conformity with Act No. 6688, Id., and that there was time to correct the illegal ballots, Tr. at 173-174, and the record reflects that he was ignored. Essentially, the proper inquiry is whether the Joint Board would have changed the ballot design if Daniel had timely complained to the Joint Board before the June 12th election. Based on the trial court’s findings, and bolstered by the trial record, the answer is no.
To establish the defense of laches, Abramson, the Board, and the Joint Board must demonstrate that: (1) Daniel inexcusably delayed the assertion of a known right or his right to challenge the design of the ballots, and (2) that Abramson, the Board and the Joint Board were harmed or would have changed their position as a result of Daniel’s delay. See Benoit v. Panthaky, 780 F.2d 336, 339 (3d Cir. 1985) (finding unreasonable delay, but no prejudice where precipitating tax sale was *359illegal and void); Costello v. United States, 365 U.S. 265, 282-284, 81 S. Ct. 534, 5 L. Ed. 2d 551 (1961) (finding no prejudice and no unreasonable delay, despite government’s 27-year lapse of time before commencing proceedings, because of Costello’s illegality, and teaching that a harsh consequence is not prejudice). The Board and the Joint Board were not prejudiced by Daniel’s alleged tardy challenge to the ballot, because pursuant to Act. No. 6688, neither the Board nor the Joint Board had any authority to prescribe the ballot. What remains to be answered is whether Abramson’s position would have changed, if Daniel had complained about the ballot before the election.
In its laches analysis, the trial court concluded that Daniel failed to assert his rights despite having notice of the ballot change. Order at 9. On the issue of prejudice, the trial court found that “Defendants are clearly prejudiced by Daniel’s lack of diligence in challenging the format of the revised ballot, because if Daniel succeeds in his belated ballot challenge, a new special election would have to be held at great cost to the Territory.” But, a critical analytical step was overlooked in the trial court’s arrival at that conclusion. Ordering a new special election is a judicial remedy which presupposes that laches has not been proven. See, e.g., Soules v. Kauaians for Nukolii Campaign Committee, 849 F.2d 1176, 1180 (9th Cir. 1988) (“voiding of a state election is a ‘drastic if not staggering’ remedy”) (quoting Bell v. Southwell, 376 F.2d 659, 662 (5th Cir. 1967) (emphasis added)).4 It is not an element of laches. *360Therefore, the exorbitant cost to the Territory of a new special election, while lamentable, is not an element of laches, absent that loss being caused by Daniel’s failure to timely complain about the ballots.
The trial court made no finding as to whether Appellants’ position would have changed had Daniel timely filed his complaint on June 2nd, 2007 or at any time thereafter. What is obvious is that a complaint from Daniel to Abramson, who had the legal authority to prescribe the ballot, would not have led to a change in the ballot’s design.
Ample Evidence Exists that a Complaint by Daniel before the Election would have been Futile
Daniel’s complaint to the Joint Board before the election would have been a futile effort to get the ballot changed. To reiterate, the Joint Board and the Board had absolutely no lawful authority to change, to prescribe, to design or to configure the lawful ballot. The lawful authority to prescribe the ballot is reposed solely in the Supervisor of Elections. Therefore, how can the Board or the Joint Board be prejudiced by Daniel’s purportedly untimely complaint about the ballot’s configuration when neither the Board nor the Joint Board had any lawful authority to prescribe the ballot? Accordingly, any timely complaint by Daniel to the Joint Board about the ballot would be tantamount to a futile gesture and a colossal waste of time. Accordingly, any modicum of prejudice to either the Board or Joint Board, in this instance, escapes me. This conclusion is drawn from the trial transcript and is illustrated by the following colloquy between the Court and Abramson. The trial court’s incorrect assumption that Act No. 6688 authorized the Board or the Joint Board to prescribe the ballot is the basis for this confusion. The following is a colloquy between the trial court and Abramson regarding the complaint procedures.
THE COURT: If Mr. Daniel had challenged the ballot on June 2nd, could the special election have been stopped at the time?
THE WITNESS: Could it have been stopped?
*361THE COURT: Yes, sir. Or would the ballot have been changed, or could — if you had received a complaint on June 2nd the ballot had been changed and was not in accordance with the law, could you have taken some type of action.
THE WITNESS: No. I would have to refer the matter to the Joint Board of Elections or the district Board of election depending on whether he is a district candidate, it would have went to the St. Thomas/ StJohn district Board of Elections for their action.
THE COURT: So, you would have referred it to the district Board of Elections if you would have received a complaint on June 2nd?
THE WITNESS: Correct.
THE COURT: And what action could the district Board have taken at that time?
THE WITNESS: The Board could have a ten day period in which to make any action whether they were going to change the ballot to stay as it was, give him a hearing, a multitude of actions they could have had at their avail.
Tr. at 172-173 (emphasis added).
Abramson reiterated that he would not have changed the ballot even if Daniel’s complaint was presented to him before the special election. Questioned by the Board’s counsel, Abramson stated:
COUNSEL: And just for clarification, you indicated that had Harry Daniel made a complaint you would have taken action, that action being forwarding the complaint, noting and forwarding the complaint to the respective Board; is that correct?
ABRAMSON: That is correct.
Tr. at 174.
From the trial transcript, it is undeniable that if Abramson had received a timely complaint from Daniel, he had no intention of changing the *362ballot, even though he is the only one that was entrusted with that function under Act No. 6688. When the trial court asked Abramson directly whether he would have changed the ballot had Daniel filed his complaint before the special election, Abramson said “no.” Moreover, Abramson responded repeatedly that before the special election, he would have referred a timely complaint from Daniel about the illegal ballots to the Board or Joint Board, which are entities not mentioned in Act No. 6688. Act No. 6688 does not permit Abramson to transfer Daniel’s complaint to either Board. Consequently, how can Abramson be prejudiced by Daniel’s complaint filed after the election if Abramson had absolutely no intention of addressing Daniel’s complaint filed before or after the election?
Obviously, there is no prejudice to Appellants by Daniel’s purported tardy complaint about the ballot. Therefore, I find the issue of laches to be a subterfuge which obfuscated the real issue in this case which is the Joint Board’s illegal actions.
The United States Court of Appeals for the Third Circuit has opined that:
[o]ur standard of review on the laches issue has various components. We review factual findings such as length of delay and prejudice under the clearly erroneous standard; we review the district court’s balancing of the equities for abuse of discretion; and our review of legal precepts applied by the district court in determining that the delay was excusable is plenary. See Churma v. United States Steel Corp., 514 F.2d 589, 592-93 (3d Cir. 1975).
Bermuda Exp., N.V. v. M/V Litsa (Ex. Laurie U), 872 F.2d 554, 557 (3d Cir. 1989).
In this case, the trial court made no finding of fact regarding how Daniel’s unreasonable delay caused or would have caused Appellants to change their position regarding the design of the ballots. Accordingly, the trial court did not balance the equities of Daniel’s delay and Appellants’ reliance thereupon. Instead the court assumed that “if Daniel succeeds in his belated ballot challenge, a new special election would have to be held at great cost to the Territory” demonstrated prejudice. This is clearly erroneous. Therefore, this Court cannot even review whether the trial court’s balancing of equities was proper. The trial court confused the harsh consequence of a new election or the cost of operating another *363election, a possible judicial remedy, with Appellants’ detrimental reliance. Because the trial court failed to make a critical finding regarding an element of laches, i.e., prejudice, and similarly failed to properly balance the parties’ equities on the facts elicited at trial, I would reverse the trial court.
From the inception of the case, the trial court incorrectly assumed that:
Defendants, the Virgin Islands Joint Boards of Elections (“Joint Board”) and the St. Thomas-St. John Board of Elections (the “Board”), both elected bodies within the Virgin Islands Government, are authorized pursuant to V. I. Code Ann. tit. 18 § 47 to regulate elections and to certify the result of elections. Defendant John Abramson, Jr. (“Abramson” or “Supervisor Abramson”) is the supervisor of elections and a servant of both the Board and the Joint Board. The Defendants were tasked by the Virgin Islands Legislature with conducting a special election for the delegates to the Fifth Constitutional Convention pursuant to Act No. 6688 (2004 VI. Sess. Laws 191) (Act No. 6688).
J.A. at 4; Order at 2 (emphasis supplied).
However, Act No. 6688 did not empower either the Board or the Joint Board with “conducting” any special election, and no where in the language of the Act is the Board or the Joint Board mentioned. Significantly, Section (k) of Act No. 6688 states that “certification of election by the Supervisor of Election shall be conclusive with regard to the facts of their [delegates] election.” I conclude that the certification of this special election is not by the Boards pursuant to 18 V.I.C. § 47, but by the Supervisor of Elections pursuant to Act No. 6688. The Act only authorized Abramson with conducting the special election. Act No. 6688’s section (1)(h) ironically titled “conduct of special election” reads in full:
(1) Except as otherwise provided by the Act, the special election shall be governed by the elections laws of the Virgin Islands, as provided under title 18 Virgin Islands Code, and all penalties provided by law shall apply to the special election.
(2) Each candidate for delegate shall file a petition with the Supervisor of Elections signed by 25 qualified voters of the district in which the candidate will seek election, except that a petition for *364the delegates-at-large must be signed by 25 qualified voters of any of the Virgin Islands election districts.
(3) All candidates for delegate whose valid petitions are filed with the Supervisor of Elections no later than 5:00 p.m., January 16, 2006, shall be listed on an official ballot as provided by the Supervisor of Elections.
To emphasize, Act No. 6688 does not mention or assign any role to the Board or Joint Board in the “conduct of [the] special election.” Similarly, Act No. 6688 does not mention the Board or Joint Board at all. The trial court’s incorrect assumption that there was a role for the Board and Joint Board in the special election was the sole impetus of his finding of laches against Daniel. Abramson would not have changed the ballot. Also, even if the Board or Joint Board would have changed the ballot, there is no authority in Act No. 6688 for such an action. Therefore, Appellants did not suffer any prejudice from Daniel’s delay in not challenging the design of the ballot prior to the election. I conclude that the defense of laches does not apply in this case and Daniel’s claim is not barred.
A possible explanation as to why Abramson would have referred Daniel’s complaint before the election to the Board or Joint Board could have been 18 V.I.C. § 451 which states that “[t]he Supervisor of Election shall, prior to each primary and election, prepare the format of the ballot as it shall appear on the electronic voting machine in the form prescribed by this chapter under the direction of the District Board.” However, Act No. 6688 changed that practice with respect to this special election.
In initiating this litigation, Daniel argued that the design of the ballots skewed the election and sought a new election as one remedy. Appellants argue in their Reply Brief that:
An election cannot stand if there is a possibility that the statutory violation influenced the outcome of the election or placed the result of the election in doubt. Rizzo v. Board of Elections Commissioner of Revere, 403 Mass. 20, 525 N.E.2d 409 (1998) (holding that unintentional clerical error of failing to designate a candidate as incumbent on ballot as required by law invalidated election). If the voters knew that they could have elected the five St. John residents that were listed on the June 12th ballot or that the St. John and St. Thomas residents were all competing together, the results could have been different. If the trial court’s finding that the instructions on the ballot are inconsistent with *365Act No. 6688 is correct, the error on the ballot would have deprived the voters of a full and free exercise of their franchise. The error on the ballot cannot be corrected simply be certifying Daniel as a winner, since it is impossible to determine with any degree of certainty that he would have received 1,753 votes or the eight highest number of votes had he competed with a full slate of St. Thomas and St. John resident candidates.
Reply Br. of Appellant at 13 -14. This part of Appellants ’ arguments supports the call for a new election.
IV. CONCLUSION
For the reasons elucidated above, I will reverse the decision of the Superior Court with instructions for the court to order a new special election only for candidates from the St. Thomas-St. John District to the Fifth Constitutional Convention of the Virgin Islands. Accordingly, I dissent.

 Title 18 V.I. Code Ann. § 451 provides:
A11 primaries and elections in the Virgin Islands shall be conducted by ballot. The Supervisor of Elections shall, prior to each primary and election, prepare the format of the ballot as it shall appear on the electronic voting machine in the form prescribed by this chapter under the direction of the District B oard. Instructions on each official ballot shall be printed in both the English language and the Spanish language.


 The questions are by Daniel’s counsel or the Court. The answers are by Abramson.
Q: Is that the letter that you sent to Alicia Wells [Chairperson of the Joint Board]?
A: Yes, it is.
Q: Could you read what you told her in that letter?
A: It says, “Dear Ms. Wells, I am in receipt of Secretary White’s letter of June 2, 2007 in which ballot changes were voted on by members of the Joint Board. The changes recommended will be implemented. However, I must bring to your attention that the June 2,2007 emergency meeting did not have a duly-authorized quorum of eight and as such is not a legal meeting. If for any reason you have any questions or need additional information, please feel free to contact my office....
Q: And was the letter cc’d to every member of the Board?
A: Yes, it was.
Q: So, they received a copy of that?
A: Yes, they did.
Q: Sir, how long have you been Supervisor of the Board of Elections?
A: Thirteen years.
A: Does the law prescribe what number constitute a quorum for the joint board?
A: The law prescribes that a duly-authorized quorum of he Board would be a majority and the majority of 14 is 8. That is in Title 18, Section 47.
THECOURT: If I may, excuse me, sir. You have stated that you disagreed with the action of the board in revising the ballot?
THE WITNESS: Yes, I did.
THE COURT: But you did say that the revisions would be implemented.
THE WITNESS: That is correct.
THE COURT: Is there any reason why you disagreed with the actions of the Board and you also said that changes would be implemented?
THE WITNESS: I’m required by law. According to Title 18 Section 4, I’m and employee of the Joint Board of Elections and I’m required by Code to carry out their mandates as implemented, as directed, and that’s the law.
THE COURT: Even mandates that are improperly enacted?
THE WITNESS: Well, I brought it to their attention. They had already made the action. So, I brought it to their attention that we are going to do what you said to do. I brought it to their attention that it was illegal and hopefully they would correct the problem. I could not undo what they had already done, and the need was a matter of time....
*347THE COURT: Did you have authority as the Supervisor of Elections to overrule any action taken if it was taken without a quorum.
THE WITNESS: No, I do not.
THE COURT: So, you are saying that the action of revising the ballot separate [and] apart from that that was done without a quorum is still an illegal action?
THE WITNESS: That is correct.
Tr. 124-127.


 See, e.g., Golden v. Government of the Virgin Islands, Civ. No. 2005-5, slip op. at 10-11 (D.V.I. March 1,2005) (prejudice to winning candidate where a candidate, not a member of that party, after the elections sought to be certified the winner of a seat reserved for a member of the Democratic Party); Kay v. Austin, 621 F.2d 809, 813 (6th Cir. 1980) (prejudice to government found where fringe presidential candidate was informed by state election director about timetable and ways for getting on the ballot, but candidate filed complaint after election preparation and ballot printing had commenced); Fulani v. Hogsett, 917 F.2d 1028, 1031 (7th Cir. 1990) (prejudice found where candidate waited until election preparation and after absentee voting had commenced to mount challenge). Unlike Kay and Fulani where election officials were not warned about irregularities, ours has the extraordinary component of Abramson, the Supervisor of Elections, testifying that (1) the ballot was illegal, (2) that he alerted members of the Joint Board and, (3) that at the time he made this known, that there was enough time to reprint the ballots.


 See also id. (“the equitable relief of overturning the results of an election.”). It must be noted that although prejudice to the election winner was overwhelming, Soules did not apply “traditional laches analysis” and stated so. Solues, 849 F.2d at 1180 n. 7. Instead, the court assumed without analysis or discussion that its “considerations parallel those of traditional laches analysis.” Id. In support of this extraordinary proposition, Soules cites to the laches elements outlined in Costello, 365 U.S. at 282. But Costello teaches us not to confuse consequences with the elements of the defense of laches. Id. at 283 (“[Costello] suffered no prejudice from any inability to prove his defenses. Rather, the harm he may suffer lies in the harsh consequences which may attend his loss of citizenship.”) The Second Circuit Court of Appeals has declined to follow Soules. Ivani Contracting Corp. v. City of New York, 103 F.3d 257, 261 (2d Cir. 1997) (“In any event, we find Soules unpersuasive in our case, particularly in light of the many cases recognizing that laches cannot bar legal relief under § 1983 ...”). Subsequently, the Ninth Circuit Court of Appeals itself backpedaled on Soules starting from the court’s standard of review. “Soules broadly stated that the district court’s grant of summary judgment on the basis of laches is reviewed de novo. 849 F.2d at 1180.” Jarrow Formulas, Inc. v. Nutrition Now, Inc., 304 F.3d 829, 834 (9th Cir. 2002). “Soules,” the Ninth Circuit continues, “made this statement in a single sentence with no further discussion or *360analysis.” Id. Therefore, the Court clarified, “we do not read Soules to hold that all aspects of the district court’s laches determination are reviewed de novo.” Id. Because the Ninth Circuit’s laches analysis similarly consisted of a single sentence in a footnote with no further discussion or analysis, reliance on Soules requires qualifications.